Citation Nr: 0724174	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  02-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  His military occupational specialty was aircraft 
mechanic.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a March 2002 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).

A November 2003 Board decision was vacated and remanded by 
the Court in January 2006.  Subsequently, the Board remanded 
this issue in August 2006 for further development.  All 
relevant development having been completed, these claims now 
return before the Board.


FINDINGS OF FACT

1.  The evidence for and against the claim of service 
connection for hearing loss is in equipoise.

1.  There is no evidence of tinnitus during service; tinnitus 
was first demonstrated several decades after the veteran's 
separation from service; and a preponderance of the evidence 
is against a finding that tinnitus is otherwise related to 
active duty.  


CONCLUSION OF LAW

1. Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2006).

2. Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2001, March 
2006, September 2006, and December 2006.  The originating 
agency essentially asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying the claim of service-connected for 
tinnitus, no additional disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  To 
the extent the Board is granting service connection for 
bilateral hearing loss, the RO will be responsible for 
addressing any notice defects when effectuating the award.  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The Board will address the evidence of record as pertinent, 
particularly, the service medical records and the private and 
VA medical reports.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (2006).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The service medical records show that the veteran's hearing 
was within normal limits in both ears at the pre-induction 
entrance examination in June 1967.  Although the clinical 
evaluation chart indicated that the veteran's eardrums were 
abnormal, the physician's notes clarified the condition as 
being "essentially normal" with "no dermatitis now."  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10 
5
LEFT
15
10
15
15
5

[These findings have been converted from the American 
Standards Association utilized by service departments prior 
to November 1, 1967 to the International Standards 
Organization that have been in effect since]

On his report of medical history, dated June 20, 1967, the 
veteran indicated that he had suffered from past ear, nose, 
or throat trouble.  The examiner noted the veteran had 
suffered from occasional right otitis media.

The veteran was also medically examined in November 1967.  
Ears and eardrums were noted as normal.  Hearing was within 
normal limits in both ears. Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
10
-10
0
5
LEFT
-5
-5
-5
5
0

There were no complaints or treatments with respect to the 
ears, tinnitus, or hearing during service.  On his separation 
examination in August 1969, no audiometric evaluation is 
noted.  The veteran did not indicate current or past ear 
problems on his Report of Medical History.  

The veteran underwent a VA audiology and speech pathology 
examination in February 2002.  The examiner noted that the 
patient's claims folder had been reviewed, and that it 
contained a preinduction audiogram that indicated hearing 
within normal limits.  The examiner also noted that the 
veteran's hearing was within normal limits in a second 
audiogram from November 1967, and that no audiological 
evaluation is noted in the veteran's service separation 
examination.

During the examination, the veteran indicated that he was 
exposed to the excessive noise of aircraft for 18 months 
while in the military, and that he suffered from bilateral 
hearing loss and tinnitus that is greater in his left ear.  
The veteran rated his tinnitus as a "3" on a scale of 1 to 5, 
when it occurs.

The veteran also stated that before entering the military, he 
worked at a box factory for 1.5 years, and after his military 
experience, he worked in a steel mill for 14 years.

On audiometric examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
40
75
80
LEFT
20
20
25
55
60

Tympanograms were within normal limits bilaterally.  Pure 
tone air conduction and bone conduction thresholds revealed a 
mild to severe high frequency sensorineural hearing loss for 
the right ear and a moderate to moderately severe high 
frequency sensorineural hearing loss for the left ear.  
Speech recognition scores using the Maryland CNC Test were 
76% right ear, 80% left ear.

The diagnosis was bilateral high-frequency hearing loss.

The examiner stated that it was impossible to determine 
whether the hearing loss was incurred in the military.  The 
examiner indicated that the veteran's hearing loss was very 
likely caused by noise exposure, but that there was no clear 
evidence that it was caused by the patient's military 
activity.

On the report of a private audiology examination in October 
2006, pure tone thresholds, in decibels, were approximately 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
75
85
LEFT
15
20
25
65
75

Speech audiometry revealed speech recognition ability of 92 
percent in either ear.  The private physician noted that the 
veteran reported a history of loud noise exposure during 
service.  The examiner indicated that the veteran was 
diagnosed with sensorineural hearing loss and tinnitus, which 
diagnoses were both consistent with previous noise exposure 
in service.  The Board finds this opinion of limited 
probative value, as it is clearly based on the veteran's 
reported history and not the evidence of record, or a 
complete review of the veteran's claims file.  The veteran's 
history of noise exposure subsequent to service is not 
mentioned.

On the authorized audiological evaluation in January 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
40
75
75
LEFT
20
20
30
40
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  
The examiner noted the veteran's claims file was reviewed, 
including his preinudction evaluation dated June 1967 which 
indicated that hearing was within normal limits bilaterally, 
and a physical dated November 1967 which indicated hearing 
within normal limits bilaterally.  Separation examination 
dated August 1969 was noted to have no hearing data.  The 
veteran's reported history of noise exposure in service was 
noted.  His post service history of noise exposure was also 
noted.  The veteran reported working in a steel mill for 14 
years, in which ear protection was required.  He also 
reported hunting and shooting rifles, but indicated that he 
wears electronic earmuffs when engaging in these activities.  
It was noted that, in his 2002 evaluation, the veteran 
indicated that he felt his tinnitus began in the 1990s.  At 
the current evaluation he indicated that he thought it began 
in the 1970s.  The examiner indicated there was no mention of 
tinnitus in the veteran's claims file; therefore any opinion 
as to whether the veteran's tinnitus was related to noise in 
the military could not be made without resort to mere 
speculation.  He did note the veteran was diagnosed with 
hearing loss.  The examiner indicated that, in the veteran's 
previous VA examination dated February 2002, the prior 
examiner had indicated that, as there was no hearing test at 
the time of discharge, it was impossible to determine if the 
veteran's hearing loss was incurred in the military or not, 
but that is was likely caused by noise exposure as it was a 
bilateral high frequency hearing loss.

The examiner indicated that he did review the claims file, 
and that as there was no evaluation at discharge, there was 
no way to know the status of the veteran's hearing at the 
time of discharge.  The examiner noted that the veteran was 
exposed to loud noise outside of the military.  The examiner 
indicated that he was unable to offer an opinion as to 
whether or not the veteran's present hearing loss was a 
result of acoustic trauma in the military without resorting 
to mere speculation.

On the authorized VA audiological evaluation in February 
2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
40
75
75
LEFT
20
20
30
40
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.  
The veteran's claims file and medical records were reviewed.  
The veteran reported bilateral hearing loss that gradually 
developed in the early 1970s.  He reported exposure to loud 
aircraft engines.  He reported mild bilateral tinnitus 
starting in the early 70s, but which had become more 
pronounced over time.  His preinduction examination was noted 
to be normal.  The examiner noted the veteran's prior work 
history.  He indicated that the veteran had diagnoses of 
hearing loss and tinnitus, however, he indicated that he 
could not resolve the question of whether the veteran's 
hearing loss and tinnitus were due to service, without 
resorting to mere speculation.  In support of this opinion, 
the examiner indicated that there was no separation hearing 
examination to determine if the veteran had hearing loss 
during his military service.  Outside the military he had 
other noise exposures that could have caused hearing loss.  
There were no complaints of tinnitus in his service medical 
records.  There were also some inconsistencies in the 
veteran's claims file as to when his tinnitus began.  The 
examiner concluded that without any documentation of hearing 
loss in the service he was unable to answer to questions of 
whether the veteran's hearing loss and tinnitus were due to 
service without resorting to speculation.

The current VA audiologic findings show that the veteran has 
current bilateral hearing loss by VA standards.  See 38 
C.F.R. § 3.385.  As the Court indicated in its previous 
Remand, determinations by VA doctors that it was speculative 
to conclude whether current hearing loss was due to service 
are neither positive nor negative evidence.  There is a 
private medical report that associates hearing loss and 
tinnitus to service and this is of limited probative value 
for reasons discussed.  However, the veteran's claim that 
hearing loss was present in service, while also of limited 
probative value, is unrebutted by any competent evidence 
other than the long period of time (30 years) from service 
discharge to the initial clinical manifestations.  Since 
clinicians are unable to indicate whether it is more, less or 
as likely as not that hearing loss is related to service; it 
can not be said that a preponderance of the evidence is 
against the claim.  That being the case and with reasonable 
doubt resolved in the veteran's favor, service connection for 
hearing loss is established.  See 38 C.F.R. § 3.102 (2006). 

As to the tinnitus, the positive evidence is similar to that 
for the claim of service connection for a hearing loss.  
However, the veteran's credibility regarding the onset of 
tinnitus is lacking considering the inconsistent statements 
regarding the date of its onset.  The February 2002 
examination report reflects that tinnitus began in the 1990's 
while more recent examination reports relate the disability 
to service.  The veteran's recollection regarding the date of 
onset did not change until the case was denied, in part, 
because of that statement.  These inconsistencies were 
pointed out by VA examiners.  The private medical report 
relating tinnitus is of limited probative value as it does 
not discuss this inconsistent history or the veteran's 
nonservice exposure to acoustic trauma.  Since his history of 
tinnitus since service is not reliable, there were no 
findings of tinnitus in service or for many years thereafter, 
and there were post service instances of acoustic trauma, the 
Board finds a preponderance of the evidence against a finding 
that tinnitus was present in service or is otherwise related 
to active duty.    


ORDER

Entitlement to service connection for bilateral hearing loss 
is allowed.

Entitlement to service connection for tinnitus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


